DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendments filed 07/14/2021 have been entered. Claims 1-12 and 25-32 remain pending. Applicant has amended claim 4 to further clarify that the entrance region of the channel extends into a defined area of either the first or second plate, where the defined area is located further than the other of the first or second plate. The rejection under 112(b) is withdrawn. 

Status of Claims
	Claims 1-12 and 25-32 remain pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Van’t Oever (US-2016/0231163-A1) in view of Howell (US-2005/0229722-A1).
Regarding claim 1, Van’t Oever teaches a liquid evaluation system comprising: 
a cartridge (referred to as device 1) including a channel (referred to as first part 6) for holding liquid, the cartridge including (1): 
a first plate including a first region of an internal facing surface forming a first side of the channel (6) and a first side of an entrance region (referred to as second part 7) for the channel (6) ([0060] and Figures 2A-2C); and
As seen in Figures 2A-2B, it is understood that are two plates that are sandwiched together. It is understood that the upper plate in Figures 2A-2C defines a first region.  

As seen in Figures 2A-2C, there is a second plate underneath the first, and it is understood that the surface of the lower plate defines the second region. Further, it is understood that the second plate forms the other side of the entrance region. As recited by paragraph [0060], “Because the capillary pressure of the first part 6 is larger than the capillary pressure of the second part 7 and the capillary pressure of the receptacle, and thereby the capillary action of the first part 6 is larger than the capillary action of the second part 7, the liquid slug will not stop at the transition point between the outlet opening 5 of the receptacle 3 and the inlet opening 8 of the channel, but will continue until the front meniscus is at the second end of the channel where the channel comprises an outlet opening 9…” 
Van’t Oever does not teach wherein at least one of: the first plate or the second plate, includes a tapered entrance surface forming at least a portion of the entrance region located between the first and second plates. 
In the analogous art of devices for receiving a sample of liquid, Howell teaches a device with a tapered surface (Howell; [0004], [0023], and Figure 1). 
Specifically, Howell teaches where the sample-receiving chamber may taper from inlet to outlet end in a V or U-shape ([0023]). It is seen in Figure 1 that the inlet end is larger than the 
 Regarding claim 2, modified Van’t Oever teaches the system of claim 1 wherein one of: the second plate, extends further than the other of: the first plate, beyond the entrance region (7) for the channel (6) located between the first plate and the second plate, to assist with dispensing the liquid. 
As best seen in Figure 2C of Van’t Oever, it is understood that the lower plate is the second plate, and that the lower plate extends beyond the entrance region (7). 
For examination, it will be understood that the lower plate is the second plate and that the upper plate is the first plate as seen in Figure 2C of Van’t Oever. 
Regarding claim 3, modified Van’t Oever teaches the system of claim 1, wherein the entrance region (7) for the channel (6) has a larger depth than a depth for the channel (6) at an entrance of the channel (6) located immediately adjacent to the entrance region (7) for the channel (6). 
As seen in Figure 2C of Van’t Oever, it is understood that the second part 7 (entrance region) has a greater depth than the first part 6 (channel). 
Regarding claim 4, modified Van’t Oever teaches the system of claim 2, wherein the entrance region (7) for the channel (6) extends into a defined area of the one of: the second plate, wherein the defined area is located further than the other of: the first plate. 

As seen in the annotated Figure 2C below, it is understood that the upper line defines the area of the entrance region defined by the upper plate (first plate), and the lower line defines the area of the entrance region defined by the lower plate (second plate). 

    PNG
    media_image1.png
    277
    664
    media_image1.png
    Greyscale

Regarding claim 5, modified Van’t Oever teaches the system of claim 1, wherein at least one of: the first plate or the second plate, includes a set of markings corresponding to at least one volume of the liquid held in the channel. 
As recited by paragraph [0058] of Van’t Oever, “… a visible scale is provided in the area of the second part 7 of the channel. The scale indicates the quantitative volume of the liquid…” As recited by paragraph [0060] of Van’t Oever, “The visible scale, which may be similar to the scale shown in FIG. 1D, is again arranged in the area of the second part 7 of the channel…” 
Regarding claim 6, modified Van’t Oever teaches the system of claim 1, wherein the first region of the internal facing surface of the first plate includes a coating configured to have an affinity for the liquid. 
As stated by paragraph [0029] of Van’t Oever, the capillary channel has first and second parts, where the capillary pressure differs between the two. As then stated by paragraph [0031] of Van’t Oever, a difference between contact angle with the liquid inside the two parts may be achieved by different coatings provided on the inner surface, where the different coatings result in differences in capillary pressure. As it is understood, the inner surface of the first plate that defines the capillary channel (made of first and second parts 6 and 7) may have a coating that affects the contact angle with the liquid. It is understood that the contact angle will determine the affinity for the liquid. 
Regarding claim 8, modified Van’t Oever teaches the system of claim 1, wherein at least a portion of a lateral extent of at least one of: the channel (6) or the entrance region (7), is defined by a coating applied to at least one of the internal facing surface of the first plate of the first plate or the internal facing surface of the second plate, wherein the coating is configured to be repellant to the liquid. 
As stated by paragraph [0029] of Van’t Oever, the capillary channel has first and second parts, where the capillary pressure differs between the two. As then stated by paragraph [0031] of Van’t Oever, a difference between contact angle with the liquid inside the two parts may be achieved by different coatings provided on the inner surface, where the different coatings result in differences in capillary pressure. As it is understood, either the first part 6 (channel) or the second part 7 (entrance region) may have different coatings that affect the contact angle 
Regarding claim 9, modified Van’t Oever teaches the system of claim 1, wherein at least a portion of a lateral extent of at least one of: the entrance region (7) for the channel, is defined by at least one of: a groove formed in the internal facing surface of the second plate.
As seen in Figure 2C of Van’t Oever, second part 7 (entrance region) is cut into the bottom plate, and it is understood that this is a groove in the internal facing surface of the second plate. 

Claim 6 is additionally rejected under 35 U.S.C. 103 as being unpatentable over Van’t Oever (US-2016/0231163-A1), Howard (US-2005/0229722-A1) as applied to claim 1 in view of Schmid (US-2008/0066523-A1).
Claim 6 is additionally rejected over Van’t Oever and Howard in view of Schmid. Modified Van’t Oever teaches the system of claim 1. If it is determined that modified Van’t Oever does not teach wherein the first region of the internal facing surface of the first plate includes a coating configured to have an affinity for the liquid, in the analogous art of pipette calibrating devices, Schmid teaches a plate with at least one channel with a loading port for receiving a test volume. 
Specifically, Schmid teaches where the plate material may be coated to achieve a hydrophilic surface. As stated by paragraph [0010] the plate may be sugar-base-coated or corona-aerosol treated to create a hydrophilic coating. It would have been obvious to one . 

Claims 7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Van’t Oever (US-2016/0231163-A1) and Howell (US-2005/0229722-A1) as applied to claim 1 above and in further view of Sibbald (GB-2275428-A). 
Regarding claim 7, modified Van’t Oever teaches the system of claim 1. Modified Van’t Oever does not teach wherein at least a portion of a lateral extent of at least one of: the channel or the entrance region for the channel, is defined by a spacer, wherein the spacer physically contacts at least one of: the first plate or the second plate. 
In the same problem solving area, Sibbald teaches a chromatography column comprising a pair of transparent glass plates that are arranged parallel to one another. 
Specifically, Sibbald teaches where a pair of glass plates are connected together with a mixture of UV curing adhesive 9 and spherical resin spacers 10 (Page 3 paragraph 1 and Figure 2). As it is understood, the adhesive 9 and spherical spacers 10 form a conduit 6 (see Figure 2 and Page 2 paragraph 6). Further as stated by Page 3 paragraphs 1 and 2, the spheres used in Sibbald have a diameter of 9 microns, and during assembly the adhesive and spheres are disposed on the flat surface of one plate, where the second plate is then pressed on top of the first and clamping until the separation of the plates is only slightly larger than the diameter of the spheres. It would have been obvious to one skilled in the art to modify the device of 
Regarding claim 10, modified Van’t Oever teaches the system of claim 1. Modified Van’t Oever does not teach wherein the cartridge further includes a plurality of physical structures located along a height between the first plate and the second plate, wherein each of the plurality of physical structures has a size corresponding to a desired spacing between the first plate and the second plate at the location of the physical structure.
In the same problem solving area, Sibbald teaches a chromatography column comprising a pair of transparent glass plates that are arranged parallel to one another with a space in between them. 
Specifically, Sibbald teaches where a pair of glass plates are connected together with a mixture of UV curing adhesive 9 and spherical resin spacers 10 (Page 3 paragraph 1 and Figure 2). Further as stated by Page 3 paragraphs 1 and 2, the spheres used in Sibbald have a diameter of 9 microns, and during assembly the adhesive and spheres are disposed on the flat surface of one plate, where the second plate is then pressed on top of the first and clamping until the separation of the plates is only slightly larger than the diameter of the spheres. It is understood that the physical structures are the spherical resin spheres. It would have been obvious to one skilled in the art to modify the device of modified Van’t Oever such that the two plates have the spherical spacers taught by Sibbald for the benefit of keeping the two plates parallel to one another (Page 2 paragraph 6 of Sibbald). 
Regarding claim 11, modified Van’t Oever teaches the system of claim 10. Sibbald further teaches where the plurality of physical structures comprise a plurality of ball spacers, see claim 10 supra. 
Regarding claim 12, modified Van’t Oever teaches the system of claim 10. Sibbald further teaches wherein the plurality of physical structures comprise protrusions from at least one of: the internal facing surface of the first plate or the internal facing surface of the second plate, see claim 10 supra. It is understood that the spherical resin spheres of Sibbald will be placed on one of the plates, where the spheres protrude from the surface of said plate. 

Claim 8 is additionally rejected under 35 U.S.C. 103 as being unpatentable over Van’t Oever (US-2016/0231163-A1) and Howell (US-2005/0229722-A1) as applied to claim 1 above and in further view of Karinka (US-2004/0067166-A1). 
Claim 8 is additionally rejected over Van’t Oever and Howell in view of Karinka. Modified Van’t Oever teaches the system of claim 1. If it is determined that modified Van’t Oever does not teach wherein a portion of at least one of the channel or entrance region for the channel is defined by a coating that is repellent to the liquid, in the same problem solving area, Karinka teaches a device with a flow channel that has hydrophobic and hydrophilic sections. 
Specifically, Karinka teaches a cover layer that is made of a hydrophilic material that is then given a hydrophobic coating, where the hydrophobic coating may be removed in particular areas via mechanical scraping or ablating ([0024]). As it is understood, the hydrophilic and hydrophobic areas act as a flow terminating interface to control the flow of liquid within the . 

Claims 25, 26, 28, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Schmid (US-2008/0066523-A1) in view of Van’t Oever (US-2016/0231163-A1) and Howell (US-2005/0229722-A1).
Regarding claim 25, Schmid teaches a liquid evaluation system comprising:
a cartridge (referred to as plate 2) including a set of channels (referred to channels 3) for holding liquid ([0020] and Figure 1). 
It is understood that the channels 3 of Schmid may be a single line, a single longitudinal part 6 (see [0021]). 
While Schmid teaches that the device is created by plate 2 (cartridge) that is then covered by a tape or film (see [0007]), it is understood that the tape/film are not plates as “plates” are understood to be ridged structures. 
In the analogous art of devices for measuring the volume of a liquid dispensing system for calibration, Van’t Oever teaches a volume calibration device with two plates. 
Specifically, Van’t Oever teaches:
a first plate including an internal facing surface forming a first side of each channel (referred to as first part 6) in the set of channels (6) and a first side of an entrance region (referred to as second part 7) for each channel (6) in the set of channels (6) ([0060] and Figures 2A-2C), and

As seen in Figures 2B and 2C, it is understood that there is upper and lower plates sandwiched together, where their internal surfaces form the channel (6) and entrance region (7). As recited by paragraph [0060], “Because the capillary pressure of the first part 6 is larger than the capillary pressure of the second part 7 and the capillary pressure of the receptacle, and thereby the capillary action of the first part 6 is larger than the capillary action of the second part 7, the liquid slug will not stop at the transition point between the outlet opening 5 of the receptacle 3 and the inlet opening 8 of the channel, but will continue until the front meniscus is at the second end of the channel where the channel comprises an outlet opening 9…” 
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods (e.g., upper and lower plates), and that in combination, each element merely would have performed the same function as it did separately (e.g. multiple channels formed in a plate and defined by tape/film), and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.  

It is understood that one skilled in the art could manufacture multiple channels on a single device as taught by Schmid with the channel structure made by two plates as taught by Van’t Oever. 
The combination of Schmid and Van’t Oever do not teach wherein the first plate has a tapered entrance surface on the internal facing surface forming at least a portion of the entrance region located between the first and second plates for each channel in the set of channels.
In the analogous art of devices for receiving a sample of liquid, Howell teaches a device with a tapered surface (Howell; [0004], [0023], and Figure 1). 
Specifically, Howell teaches where the sample-receiving chamber may taper from inlet to outlet end in a V or U-shape ([0023]). It is seen in Figure 1 that the inlet end is larger than the outlet end such that chamber 5 tapers toward the outlet to end in a V-shape ([0030]). It would have been obvious to one skilled in the art to modify the device of modified Schmid such that the second part has the tapering V-shape as taught by Howell because Howell teaches that a benefit of the geometry is that it provides an easy target for a user to position the source of fluid onto the device (Howell; [0016]). 
It is understood that the resultant device taught by the combination of Schmid, Van’t Oever, and Howell will result in a cartridge with multiple channels as taught by Schmid, where 
Regarding claim 26, modified Schmid teaches the system of claim 25. Modified Schmid further teaches wherein the second plate extends further than the first plate, beyond the entrance region for each channel in the set of channels to assist with dispensing the liquid. 
As seen in Figure 2C of Van’t Oever, the bottom plate extends beyond the upper plate as well as extends beyond the entrance region (7).
Regarding claim 28, modified Schmid teaches the system of claim 25. Modified Schmid further teaches wherein a lateral extent of at least one of: a channel in the set of channels or an entrance region for a channel in the set of channels, is at least partially defined by a repellant region of the internal facing surface of at least one of: the first plate or the second plate. 
As stated by paragraph [0029] of Van’t Oever, the capillary channel has first and second parts, where the capillary pressure differs between the two. As then stated by paragraph [0031] of Van’t Oever, a difference between contact angle with the liquid inside the two parts may be achieved by different coatings provided on the inner surface, where differences in capillary pressure would result. As it is understood, either the first part 6 (channel) or the second part 7 (entrance region) may have different coatings that affect the contact angle with the liquid inside. And as the first part 6 (channel) and second part 7 (entrance region) are made from the upper and lower plates pressed together, it is understood that the coating would need to be placed on either one or both of the internal surfaces of the plates. It would have been obvious to one skilled in the art to include the coatings that affect the contact angle of the liquid in the device of modified Schmid as taught by Van’t Oever for the benefit of moving the fluid from the 
Regarding claim 30, Schmid teaches a liquid evaluation system comprising: 
a cartridge (referred to as plate 2) including a set of channels (referred to channels 3) for holding liquid ([0020] and Figure 1). 
It is understood that the channels 3 of Schmid may be a single line, a single longitudinal part 6 (see [0021]). 
While Schmid teaches that the device is created by plate 2 (cartridge) that is then covered by a tape or film (see [0007]), it is understood that the tape/film are not plates as “plates” are understood to be ridged structures. 
In the analogous art of devices for measuring the volume of a liquid dispensing system for calibration, Van’t Oever teaches a volume calibration device with two plates. 
Specifically, Van’t Oever teaches:
a first plate including an internal facing surface forming a first side of each channel (referred to as first part 6) in the set of channels (6) and a first side of an entrance region (referred to as second part 7) for each channel (6) in the set of channels (6) ([0060] and Figures 2A-2C), and
a second plate including an internal facing surface forming a second side of each channel in the set of channels (6) and a second side of the entrance region (7) for each channel (6)in the set of channels (6), wherein the second plate extends further than the first plate, beyond the entrance region (7) for each channel (6) in the set of channels (6), wherein a separation between the first plate and the second plate causes the liquid to 
As it is understood, the device of Van’t Oever as seen in Figures 2A-2C has an upper and lower plate, where it is best seen in Figure 2C that the lower plate extends beyond the second part 7 (entrance region). As recited by paragraph [0060], “Because the capillary pressure of the first part 6 is larger than the capillary pressure of the second part 7 and the capillary pressure of the receptacle, and thereby the capillary action of the first part 6 is larger than the capillary action of the second part 7, the liquid slug will not stop at the transition point between the outlet opening 5 of the receptacle 3 and the inlet opening 8 of the channel, but will continue until the front meniscus is at the second end of the channel where the channel comprises an outlet opening 9…” It is understood that both first 6 (second region) and second parts 7 (entrance region) have an affinity for liquid, see paragraph [0060].
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods (e.g., upper and lower plates), and that in combination, each element merely would have performed the same function as it did separately (e.g. multiple channels formed in a plate and defined by tape/film), and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.  

It is understood that one skilled in the art could manufacture multiple channels on a single device as taught by Schmid with the channel structure made by two plates as taught by Van’t Oever. 
The combination of Schmid and Van’t Oever do not teach wherein the first plate has a tapered entrance surface on the internal facing surface forming at least a portion of the entrance region located between the first and second plates for each channel in the set of channels.
In the analogous art of devices for receiving a sample of liquid, Howell teaches a device with a tapered surface (Howell; [0004], [0023], and Figure 1). 
Specifically, Howell teaches where the sample-receiving chamber may taper from inlet to outlet end in a V or U-shape ([0023]). It is seen in Figure 1 that the inlet end is larger than the outlet end such that chamber 5 tapers toward the outlet to end in a V-shape ([0030]). It would have been obvious to one skilled in the art to modify the device of modified Schmid such that the second part has the tapering V-shape as taught by Howell because Howell teaches that a benefit of the geometry is that it provides an easy target for a user to position the source of fluid onto the device (Howell; [0016]). 
It is understood that the resultant device taught by the combination of Schmid, Van’t Oever, and Howell will result in a cartridge with multiple channels as taught by Schmid, where 
Regarding claim 31, modified Schmid teaches the system of claim 30. Modified Schmid further teaches an imaging device (referred to as a black and white camera) configured to acquire image data of the channel (Schmid; [0013]). 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Schmid (US-2008/0066523-A1), Van’t Oever (US-2016/0231163-A1), and Howell (US-2005/0229722-A1) as applied to claim 25 above, and in further view of Sibbald (GB-2275428-A).
Regarding claim 27, modified Schmid teaches the system of claim 25. Modified Schmid does not teach where the cartridge includes a set of spacers located between the first plate and the second plate. 
In the same problem solving area, Sibbald teaches a chromatography column comprising a pair of transparent glass plates that are arranged parallel to one another. 
Specifically, Sibbald teaches where a pair of glass plates are connected together with a mixture of UV curing adhesive 9 and spherical resin spacers 10 (Page 3 paragraph 1 and Figure 2). As it is understood, the adhesive 9 and spherical spacers 10 form a conduit 6 (see Figure 2 and Page 2 paragraph 6). Further as stated by Page 3 paragraphs 1 and 2, the spheres used in Sibbald have a diameter of 9 microns, and during assembly the adhesive and spheres are disposed on the flat surface of one plate, where the second plate is then pressed on top of the first and clamping until the separation of the plates is only slightly larger than the diameter of the spheres. It would have been obvious to one skilled in the art to modify the device of . 

Claim 28 is additionally rejected under 35 U.S.C. 103 as being unpatentable over Schmid (US-2008/0066523-A1), Van’t Oever (US-2016/0231163-A1), and Howell (US-2005/0229722-A1) as applied to claim 25 above, and in further view of Karinka (US-2004/0067166-A1). 
Claim 28 is additionally rejected over Schmid, Van’t Oever, and Howell in view of Karinka. Modified Schmid teaches the system of claim 25. If it is determined that neither modified Schmid does not teach where a channel in the set of channels or an entrance region for a channel in the set of channels, is at least partially defined by a repellant region of the internal facing surface of at least one of: the first plate or the second plate, in the same problem solving area, Karinka teaches a device with a flow channel that has hydrophobic and hydrophilic sections. 
Specifically, Karinka teaches a cover layer that is made of a hydrophilic material that is then given a hydrophobic coating, where the hydrophobic coating may be removed in particular areas via mechanical scraping or ablating ([0024]). As it is understood, the hydrophilic and hydrophobic areas act as a flow terminating interface to control the flow of liquid within the flow channel (see [0025 and [0026]). It would have been obvious to one skilled in the art to modify the device of modified Schmid such that there is a hydrophobic region on the top plate as taught by Karinka for the benefit of fluid flow control ([0025] and [0026] of Karinka). 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Schmid (US-2008/0066523-A1), Van’t Oever (US-2016/0231163-A1), and Howell (US-2005/0229722-A1) as applied to claim 25 above, and in further view of Wuttig (EP-3072594-A1). 
Regarding claim 29, modified Schmid teaches the system of claim 25. Modified Schmid does not teach a notch at an entrance region for a channel in the set of channels.  
In the analogous art of measuring the volume of a liquid dispensed into a device, Wuttig teaches a device where fluid is input into a measuring channel, where the channel has a markings. 
Specifically, Wuttig teaches where a discharge opening of a device 11 is inserted into an inlet bore 2 ([0048] and Figure 4B). The discharging device 11 sits on a structure 6, which prevents further insertion of the device 11 ([0048] and Figure 4B). It is understood that the structure 6 as seen in Figure 4B is a notch at the entrance of the measuring channel 3 ([0048] and Figures 2 and 4B). It would have been obvious to one skilled in the art to modify modified Schmid such that the top structure includes the structure 6 as taught by Wuttig for the benefit of preventing the pipette tip from being inserted too far ([0048] of Wuttig). 
Recitation of “wherein the notch assists with dispensing the liquid into the entrance region for the channel in the set of channels.” Is an intended use of the notch, as such if the structure is taught by the prior art, the prior art will read on the limitation.  

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Schmid (US-2008/0066523-A1), Van’t Oever (US-2016/0231163-A1), and Howell (US-2005/0229722-A1) as applied to claim 31 above, and in further view of Lee (US-2012/0184464-A1). 
Regarding claim 32, modified Schmid teaches the system of claim 31. Schmid does teach the use of a camera to determine the length of fluid in the channel, however Schmid is not specific as to if there is a computer for storing the images. 
In the same problem solving area, Lee teaches where a collection reservoir is imaged and analyzed. 
Specifically, Lee teaches where an imaging device 50 captures images of droplets within a collection reservoir 10 ([0036] and Figure 3C). Further, the images may then be transferred/stored in a computer 60 ([0036]). It would have been obvious to one skilled in the art to modify the camera of modified Schmid such that it is a digital imaging device able to send the images to a computer such that they can be stored as taught by Lee for the benefit of the computer being able to perform image processing ([0036] of Lee). 
Please note:  Applicant has claimed a control apparatus and only limitations to the controller/processor itself will have weight and not the steps the controller/processor will perform. For the steps of the controller/processor to have patentable weight, the applicant should include language defining the controller/processor as being programmed to or another accepted terminology to allow software limitations to have patentable weight in the claim.

Response to Arguments
Applicant’s arguments, see page 9 of 16, filed 07/14/2021, with respect to the rejection(s) of claim(s) 1-6 and 8-9 under USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further Van’t Oever (US-2016/0231163-A1) and Howell (US-2005/0229722-A1).
Applicant’s arguments, see page 12 and 13 of 16, filed 07/14/2021, with respect to the rejection(s) of claim(s) 36 and 30 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schmid (US-2008/0066523-A1), Van’t Oever (US-2016/0231163-A1), and Howell (US-2005/0229722-A1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SOPHIA Y LYLE/Examiner, Art Unit 1798                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798